Citation Nr: 1521518	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether a June 2011 reduction for the evaluation for residuals of prostate cancer from 100 percent to 10 percent was proper, including entitlement to an increased rating.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected type 2 diabetes mellitus and as due to exposure to herbicides.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an increased rating in excess of 20 percent for service-connected type 2 diabetes mellitus.

5.  Entitlement to service connection for nephrolithiasis (claimed as kidney stones).

6.  Entitlement to service connection for bronchiectasis.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and, if so, whether hypertension is warranted.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction, and, if so, whether erectile dysfunction is warranted.

9.  Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected disability or condition, to include claimed kidney stones. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled for a hearing before a member of the Board in February 2013.  He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2014).

The Board also notes that, relevant to the issues on appeal, the Veteran underwent VA examinations to evaluate his service-connected type 2 diabetes mellitus in August 2014 and January 2015, after the September 2012 Supplemental Statement of the Case issued on this topic.  However, the RO issued a rating decisions in August 2014 and January 2015 that included review of these examinations.  Thus, a waiver for this evidence is not necessary.  See 38 C.F.R. § 20.1304.

The Board also notes that the August 2014 rating decision included a continuation of the Veteran's ratings for prostate cancer and a denial of service connection for glaucoma.  However, these issues were already on appeal from the June 2011 and May 2012 rating decisions, and the Board will proceed with adjudication herein.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.

The issues of entitlement to a TDIU; entitlement to an increased rating in excess of 20 percent for service-connected type 2 diabetes mellitus; entitlement to service connection for nephrolithiasis; entitlement to service connection for bronchiectasis; whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and, if so, whether hypertension is warranted; whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction, and, if so, whether erectile dysfunction is warranted; and entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected disability or condition, to include claimed kidney stones, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  By an October 2010 rating action, the RO notified the Veteran of a proposed reduction in the 100 percent disability rating for his service-connected prostate cancer to 10 percent.

2.  The proposed reduction was implemented by a June 2011 rating decision, which reduced the disability rating to 10 percent, effective September 1, 2011, in compliance with applicable due process laws and regulations.  The Veteran's 100 percent disability evaluation had been in effect since July 17, 2009, a period of less than five years.

3.  At the time of the reduction, the evidence showed improvement in the Veteran's disability, with no recurrence of prostate cancer since the completion of radiation treatment in August 2009.  The Veteran's residuals of prostate cancer were manifested by urinary frequency with daytime voiding interval between two and four hours and awakening to void two times per night.  Obstructed voiding, renal dysfunction, and voiding dysfunction requiring the use of absorbent materials were not shown.  Urinary tract infections were also not shown by the evidence.

4. On January, 14, 2015, the Veteran' reported awakening to void three to four times per night due to residuals of prostate cancer.  His residuals also consisted of urinary frequency with daytime voiding between two and four hours.  Obstructed voiding with urinary retention requiring intermittent or continuous catheterization was not shown.  Renal dysfunction, urinary tract infection, and voiding dysfunction requiring the use of absorbent materials were also not shown.  

5.  The Veteran's glaucoma is not etiologically or causally related to active service, to include as due to service-connected type 2 diabetes mellitus.





CONCLUSIONS OF LAW

1.  The June 2011 reduction for the evaluation for residuals of prostate cancer from 100 percent to 10 percent, effective September 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  From January 14, 2015, forward, the criteria for an increased rating of 20 percent, but no higher, have been met for residuals of prostate cancer based on urinary frequency.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7528 (2014).

3.  The criteria for service connection for glaucoma, to include as secondary to service-connected type 2 diabetes mellitus and as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the issue on appeal arises from disagreement with a rating reduction under 38 C.F.R. § 3.105.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's prostate cancer disability rating decided herein.  Alternatively, for the reasons discussed fully below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

Regarding the increased rating claim herein, the Veteran received correspondence in June 2010 based on his claim for an increased evaluation submitted earlier that month.  Moreover, in the August 2012 statement of the case (SOC), the RO considered whether the Veteran was entitled to a rating higher than 10 percent for his service-connected prostate cancer residuals.  Therefore, any timing defect as to the notice for the increased rating claim was cured by the subsequent readjudication of the claim in the August 2012 SOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, records from the Social Security Administration, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

In his August 2014 statement, the Veteran referenced a VA examination (but did not specify which examination he was referring to) and suggested the examination was inadequate because the examiner listed the criteria for a 10 percent rating rather than actual uroflowmetry results.  However, the very purpose of an examination is to gather the information necessary to apply the rating criteria.  Moreover, as discussed below, the examination reports for all VA examinations of the Veteran's genitourinary symptoms show that that the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Indeed, the examiners specifically considered any symptom of obstructed voiding, even though specific uroflowmetry results were not referenced, and this symptomatology is contemplated in the assignment of a 10 percent rating already awarded to the Veteran.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).

Rating Reduction

Service connection for prostate cancer was granted by a November 2009 rating decision, and a 100 percent evaluation was awarded, effective July 17, 2009.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The RO proposed reducing the Veteran's rating for prostate cancer from 100 percent to 10 percent in an October 2010 rating decision.  The Veteran was notified of this proposal in a letter dated in that same month.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted no evidence within the 60-day period.  In a June 2011 rating decision, the RO reduced the evaluation of the Veteran's residuals of prostate cancer from 100 percent to 10 percent, effective September 1, 2011, and informed the Veteran of this in a June 2011 letter.  Although the Veteran submitted a Notice of Disagreement and Substantive Appeal to perfect his appeal, the Veteran again submitted a claim for an increased evaluation in November 2013.  In an August 2014 rating decision, the RO confirmed and continued the 10 percent rating for residuals of prostate cancer.   

The Veteran contends that the June 2011 rating decision which reduced the evaluation of his service-connected residuals of prostate cancer from 100 percent to 10 percent under Diagnostic Code 7528 was improper.  In his Notice of Disagreement, the Veteran indicated that there was a lack of "clear and convincing preponderance of the evidence that there is a material improvement in claimant's condition."  He has also provided several other statements, asserting that he is entitled to a 100 percent rating.  For example, in August 2011, the Veteran indicated that his disease was "permanent," and while it would "wax and wane," it would never completely go away.  Most recently, in August 2014, the Veteran reiterated that he is generally not capable of substantially gainful employment.  
Before proceeding, the Board notes in his August 2014 statement, the Veteran inaccurately states that he had been awarded a 100 percent rating under 38 C.F.R. § 4.16 - a TDIU rating.  However, this is not the case.  Instead, as stated above, the Veteran was awarded service connection for prostate cancer and assigned a 100 percent rating for that condition based on the application of Diagnostic Code 7528.  The reduction at issue in this decision therefore addresses the service-connected condition of prostate cancer and its residuals, rather than an analysis of the propriety of a TDIU rating under 38 C.F.R. § 4.16.
 
Specifically, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  As noted, by a June 2011 rating decision and notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a June 2011 rating decision, accompanied by a notice letter; the effective date of the reduction was September 1, 2011.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.   

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Prostate cancer is evaluated under the rating code for as malignant neoplasms of the genitourinary system.  See 38 C.F.R. § 3.116b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

As noted in the July 2010 VA genitourinary examination, the Veteran was diagnosed with Gleason 6 prostate cancer in May 2009 and received broad beam radiation treatment until August 2009.  Thereafter, he was advised to receive follow-up care to monitor his response to the broad beam radiation.  His prostate cancer was described as localized without metastasis.  Therefore, while the Veteran contends that a 100 percent rating is warranted for his prostate cancer, application of Diagnostic Code 7528 shows that the Veteran responded to radiation treatment and there has not been a local reoccurrence or metastasis of his prostate cancer.  Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 7528, and the disability must be rated on its residuals. 

The rating criteria for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Id.

Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Id.

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Id.

Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Id.

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is rated as noncompensable.  Id.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a. 

Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Id. 

Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id.

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id.

A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  Id.

A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id.

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R. § 4.115a.

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  Id. 

A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id.

Turning to the evidence of record, VA treatment records from November 2009 note the Veteran finished his radiation treatment approximately three or four months prior and that he "has done very well."  The Veteran denied any burning, stinging, hematuria, frequency, or nocturia.  A VA urology note from May 2010 shows the Veteran denied hematuria and dysuria.  His prostate-specific antigen (PSA) was described as "trending down."

The Veteran also received private treatment at the University of Arkansas for Medical Sciences.  Although September 2009 records indicate that the Veteran reported some urinary frequency and urgency that responded to medication, at an August 2011 appointment, the Veteran was described as being in "biochemical remission.  However, continued monitoring of his condition was recommended. 

Thereafter, at the July 2010 VA genitourinary examination, the Veteran was diagnosed with localized, inactive prostate cancer.  The prostate was 35 grams, symmetric without nodularity or tenderness.  The examiner noted that the Veteran's prostate cancer would be considered in remission because his PSA readings were in decline, but that his condition would need to be continually monitored.  Indeed, the Veteran's last PSA reading was documented at 1.76.

In terms of other genitourinary symptoms, the Veteran reported voiding every two to four hours.  He indicated such frequency was normal for him and had not changed.  The Veteran also reported nocturia twice during the night.  He stated he experienced a slightly diminished stream and minimal dribbling, but such symptomatology improved with taking Hytrin nightly.  There were no side effects noted from the Hytrin.  The Veteran denied incontinence, hematuria, flank pain, nephritis, urinary tract infection, dysuria, urgency, frequency, bone pain, cystoscopy, Foley, or any other hematologic complaints.  There was no finding of kidney disease or symptoms of chronic kidney disease.  The examiner concluded that there were no occupational effects or functional restrictions from prostate cancer.  Specifically, there were no residuals of genitourinary disease other than erectile dysfunction and the prostate cancer.

The Veteran also underwent a VA genitourinary examination in August 2014; his prostate cancer was again described as in remission.  The Veteran was not found to have voiding dysfunction, renal dysfunction, or urinary tract/kidney infection.  The examiner noted the Veteran's PSA continued to fall, with a reading of 1.21 in May 2014.  The examiner also indicated that the Veteran's prostate cancer did not impact his ability to work.

At an examination of the male reproductive system, on January 14, 2015, the Veteran was not found to have renal dysfunction.  However, the examiner identified voiding dysfunction that caused urine leakage.  Wearing of absorbent material was not required.  In terms of increased urinary frequency, the Veteran reported daytime voiding in intervals between two and three hours and nighttime awakening to void three to four times.  The examiner also indicated the Veteran's voiding dysfunction caused signs or symptoms of obstructed voiding, including hesitancy (that was not marked), weak stream (that was not markedly weak), and decreased force of stream (with the stream not markedly decreased).  Finally, obstructive somatology without stricture disease requiring dilation one to two times per year was noted.  

Therefore, a review of the evidence shows that renal dysfunction due to the Veteran's prostate cancer has not been identified in any evidence of record from September 1, 2011, forward.  As such, a rating in excess of 10 percent for residuals for prostate cancer on that basis is not applicable.

In terms of voiding dysfunction, the July 2010 and August 2014 VA examinations did not show that the Veteran experienced voiding dysfunction.  However, at the January 2015 VA examination, voiding dysfunction was identified, which caused urine leakage.  The examiner specifically indicated, though, that the wearing of absorbent materials was not required.  Therefore, a rating in excess of 10 percent based on voiding dysfunction is not warranted for the Veteran's prostate residuals at any time from September 1, 2011, forward.

Similarly, a rating in excess of 10 percent for prostate residuals based on obstructive voiding is also not warranted in this case.  Although the Veteran reported a slightly diminished stream at the July 2010 VA examination, such a symptom was noted as controlled with medication.  There was no finding of obstructive voiding at the August 2014 VA examination.  At the January 2015 VA examination, while obstructive voiding was identified, it was not found to cause urinary retention requiring intermittent or continuous catheterization.  Indeed, while the examiner found some hesitancy, weak stream, decreased force of stream and obstructive symptomology without stricture disease requiring dilation one to two times per year, he specifically indicated there were no other obstructive symptoms.  Consequently, a rating in excess of 10 percent for prostate residuals is not warranted at any time from September 1, 2011, forward.

Furthermore, the record does not show, nor has the Veteran asserted, that he experiences urinary tract infections as a result of his prostate cancer.  To the contrary, the July 2010 and August 2014 VA examinations specifically showed the Veteran did not report urinary tract infection.

Finally, regarding urinary frequency, at the July 2010 VA examination, the Veteran reported urinary frequency with daytime voiding interval between two and four hours, with nocturia twice during the night.  However, at the January 2015 VA examination, the examiner indicated the Veteran awoke three to four times per night to void.  Such a symptom is contemplated by a 20 percent, rather than a 10 percent rating, for residuals of prostate cancer under 38 C.F.R. § 4.115b.

In summary, the evidence shows the reduction of the Veteran's rating for prostate cancer from 100 percent to 10 percent, effective September 1, 2011, was proper based on the improvement of his condition - namely, the non-recurrence of prostate cancer since cessation of radiation therapy.  At that time, the Veteran's residuals were manifested by urinary frequency with daytime voiding interval between two and four hours and awakening to void two times per day.  However, the January 14, 2015 VA examination regarding the Veteran's urinary frequency showed the Veteran awakens three to four times per night to void due to residuals of prostate cancer.  Therefore, the Board finds that a 20 percent rating is warranted from January 14, 2015 based on the Veteran's urinary frequency, as contemplated under38 C.F.R. § 4.115a, Diagnostic Code 7528.

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected residuals of prostate cancer are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the rating criteria contemplate renal or voiding dysfunction, as well as urinary frequency and obstructed voiding.  Such criteria consider the Veteran's daytime voiding frequency, nocturia, hesitancy, weak stream, decreased force of stream, and diminished stream.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe, that is, requiring a continued 100 percent rating, rather than a 10 percent rating.  As was explained in the merits decision above in denying or granting higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or increased because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   




Service Connection

The Veteran contends that his diagnosed glaucoma is related to his type 2 diabetes mellitus, or, alternatively, is due to exposure to herbicides during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
   
First, regarding the Veteran's contention that his glaucoma is a result of exposure to herbicides in Vietnam, the Board notes that glaucoma is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  See 38 C.F.R. § 3.309(e).  As a result, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection for the Veteran's glaucoma.  See 38 C.F.R. §§ 3.307, 3.309. 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee, 34 F.3d at 1039.  Unfortunately, the evidence does not show that the Veteran's glaucoma is related to active service.

First, service treatment records are absent any treatment or symptoms related to glaucoma.  Indeed, the Veteran's separation examination shows that his eyes were found to be clinically normal.

Private post-service treatment records include a letter from "Dr. R.T." of the Teague Vision Clinic.  In the letter, Dr. R.T. states that the Veteran was treated for open angle glaucoma since August 2010.  He was provided a solution to use in each eye at bedtime.  

In May 2012, the Veteran was afforded a VA eye examination.  A diagnosis of glaucoma was confirmed.  In providing the Veteran's medical history, the examiner stated that his diabetes mellitus was "under control" and that the Veteran's vision was stable.  Although the examiner concluded that it would be speculative to state that the Veteran's glaucoma is at least fifty percent due to service-connected diabetes, a closer review of the opinion shows that the examiner actually provided an in-depth rationale for his conclusion.  Not only did he refer to the physical findings of the May 2012 report, but he also emphasized that the Veteran's diabetes had been under control, with no signs of retinopathy.  He noted the Veteran's last examination in 2011 also showed no signs of retinopathy.  

Therefore, the examination report as a whole is not one of reliance on mere speculation but rather one grounded in medical knowledge and expressed in terms other than mere speculation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the report must be read as a whole).  As such, the Board finds the May 2012 opinion provides probative evidence against the Veteran's claim that his glaucoma was caused or aggravated by his service-connected type 2 diabetes mellitus.

In his May 2012 Notice of Disagreement, the Veteran stated that it had been "established by the VA that glaucoma is a secondary service connection disease to diabetes mellitus type 2."  Although VA has established general principles of service connection, to include secondary theories of service connection, each case still requires individual consideration of the evidence.  Here, while the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge, he is not competent to identify a nexus to a persistent disability as such a conclusion involves complex medical issues.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Indeed, both the August 2014 and January 2015 diabetes mellitus VA examinations do not identify glaucoma as a recognized complication of the Veteran's type 2 diabetes mellitus.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran's glaucoma is due to active service, to include as secondary to service-connected type 2 diabetes mellitus.  Service treatment records do not contain any symptoms related to glaucoma.  Moreover, there is no indication that the Veteran's glaucoma was caused or permanently worsened by the type 2 diabetes mellitus.  To the contrary, the Veteran's type 2 diabetes mellitus has been consistently described as stable, with no reference to any worsening of symptoms.  Indeed, as noted by the May 2012 examiner, the Veteran's type 2 diabetes mellitus had been under control, with no signs of retinopathy.  Similarly, examinations from 2014 and 2015 failed to identify any complications or conditions permanently aggravated by the type 2 diabetes mellitus.

In summary, the Board finds that a preponderance of the evidence is against the claim for service connection for glaucoma, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


ORDER

The June 2011 reduction for the evaluation for residuals of prostate cancer from 100 percent to 10 percent was proper; the appeal as to this issue is denied. 

From January 14, 2015, forward, a rating of 20 percent, but no higher, for residuals of prostate cancer is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to service connection for glaucoma, to include as secondary to service-connected type 2 diabetes mellitus and as due to exposure to herbicides, is denied.


REMAND

With regard to the claim for TDIU, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue. The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue. Here, the Veteran asserted in an August 2014 statement that that he is generally not capable of sustaining employment because of his service-connected disabilities.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication. 

Next, the Board notes that the Veteran filed a new claim for several different issues in November 2013, including the following:
* Entitlement to an increased rating in excess of 20 percent for service-connected type 2 diabetes mellitus.
* Entitlement to service connection for nephrolithiasis (claimed as kidney stones).
* Entitlement to service connection for bronchiectasis.
* Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and, if so, whether hypertension is warranted.
* Whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction, and, if so, whether erectile dysfunction is warranted.
* Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected disability or condition, to include claimed kidney stones.

Each of the issues was denied in an August 2014 rating decision, and in an August 2014 statement, the Veteran requested reconsideration of the rating decision.  Construed liberally, the Veteran's statement will be considered a notice of disagreement with the RO's August 2014 rating decision denying the issues identified in the bulleted list above.  The Board notes that after an NOD has been filed in any claim, the RO is required to issue an SOC containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the NOD.  38 C.F.R. §§ 19.26, 19.29.  There is no indication that the Veteran has withdrawn his NOD, and a remand is therefore required for procedural reasons.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran with an SOC pertaining to the following issues:
* Entitlement to an increased rating in excess of 20 percent for service-connected type 2 diabetes mellitus.
* Entitlement to service connection for nephrolithiasis (claimed as kidney stones).
* Entitlement to service connection for bronchiectasis.
* Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension, and, if so, whether hypertension is warranted.
* Whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction, and, if so, whether erectile dysfunction is warranted.
* Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a service-connected disability or condition, to include claimed kidney stones.

The Veteran should be appropriately notified of the time limits to perfect his appeal of the aforementioned issue.  The issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely Substantive Appeal.

2.  With respect to the TDIU claim, send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises her of the criteria needed to substantiate a claim for a TDIU. In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

Thereafter, and after undertaking any additional development deemed necessary as a result of information provided by the Veteran, readjudicate the issue of TDIU. If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


